department of the treasury washington d c tax_exempt_and_government_entities_division date jul contact person uniform issue list legend r dollar_figure dear contact's identification_number telephone number i ree oe this ruling letter is in reply to your requested rulings as to r’s transfer of all of its assets to s pursuant to sec_507 of the internal_revenue_code similar to the transfers discussed in revrul_2002_28 2002_1_cb_942 are controlled by the same individuals you r and s are nonprofit charitable corporations that are exempt from federal_income_tax under sec_501 of the code and that are private_foundations under sec_509 of the code r and s dollar_figure will continue to exercise expenditure_responsibility on behalf of r if r has any grant s outstanding requiring such expenditure_responsibility under sec_4945 of the code when r transfers of all of its assets to s after r’s transfer of all of its assets to s_r will dissolve and will terminate its private_foundation_status under sec_509 of the code by notice to the internal_revenue_service pursuant to sec_507 of the code r will transfer all of its assets to s the following rulings are requested the merger of r and s will not affect the status of either corporation as an organization described in sec_501 of the code the transfer of assets of r to s will constitute a transfer described in sec_507 of the code the transfer of the assets of r to s will not terminate the status of r as a private_foundation under sec_507 of the code and therefore will not result in the imposition of tax under sec_507 of the code if r notifies the service that it intends to terminate its private_foundation_status pursuant to sec_507 of the code at least one day after the effective transfer of ail of its assets and liabilities to s the amount of the termination_tax under sec_507 will be zero and further the preparation and filing of any final accounting or other documents required by state law in winding up r will not result in the imposition of the termination_tax under sec_507 of the code the transfer of the assets of r to s may be counted toward satisfaction of r’s distribution_requirements under sec_4942 of the code to the extent that the transfer otherwise meets the requirements of sec_4942 of the code after the merger is consummated the excess qualifying_distribution carryover under sec_4942 of the code of r if any will be added to the excess qualifying_distribution carryover of s and may be used by s to reduce its distributable_amount under sec_4942 of the code after the merger is consummated the excise_tax liability of r under sec_4940 of the code and any distribution_requirements under sec_4942 of the code may be satisfied by s and any refund of excise_tax under sec_4940 of the code due to r may be used by s to offset its tax under sec_4940 of the code the merger and transfer of all assets of r to s will not constitute or trigger as the case may be a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 of e g a p the code an act of self-dealing under sec_4941 of the code excess_business_holdings under sec_4943 of the code an investment that jeopardizes charitable purposes under sec_4944 of the code a taxable_expenditure under sec_4945 of the code liability for any taxes whether imposed upon r s or any disqualified_person with respect to such entities under sec_4940 through of the code the merger will not be treated as a sale_or_exchange of property subject_to tax and the tax basis and holding_period of the transferred assets in the hands of s shall be determined in the same manner as if such assets had continued to be held by r without interruption after the merger is consummated and r has ceased to exist as a separate legal entity and has filed its final information_return r will no longer be required to file any_tax information statements or returns including without limitation form_990-pf return of private_foundation sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shail not be treated as a newly created organization sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which has transferred all of its net assets is not required to file annual information returns under sec_6033 of the code for tax years after the tax_year of such transfer when the transferor has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its own charitable distribution_requirements under sec_4942 of the code even for its tax_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets to another private_foundation in a transfer pursuant to sec_507 of the code is not subject_to the expenditure_responsibility requirements of sec_4945 of the code sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons who effectively control the transferor foundation then each transferee it were the transferor foundation for purposes of sec_4940 foundation will be treated as if through of the code and also sec_507 through each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations indicates that a transfer of assets under section its own final b of the code does not relieve the transferor private_foundation from filing returns sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-4 of the regulations provides that the tax under sec_507 of the code on termination of private_foundation_status does not apply to a transfer of assets pursuant to sec_507 of the code revrul_2002_28 in its holding states that if a private_foundation chooses to provide notice under sec_507 of the code to the internal_revenue_service and therefore terminates its private_foundation_status under sec_509 of the code it is subject_to the tax under sec_507 of the code however if the private_foundation has no assets on the day it provides such notice for example the private_foundation provides such notice at least one day after it transfers all of its assets the tax under sec_507 of the code will be zero holding indicates that no further tax returns are due if the transferor has no assets and activities holding sec_3 b c d e and f state that the transfer does not result in tax under sec_4940 sec_4941 sec_4942 sec_4943 sec_4944 or sec_4945 of the code holding a notes that the carryover to the transferee of the transferor’s excess tax paid under sec_4940 of the code is allowed holding c notes that the carryover to the transferee of the transferor’s excess qualifying distributions under sec_4942 of the code is allowed sec_4941 of the code imposes an excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 of the code for the conduct of exempt purposes distribution is any amount including that portion sec_4942 of the code and sec_53_4942_a_-3 of the regulations provide that a qualifying of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 of the code other than any contribution to i an organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the foundation except as provided in sec_4942 of the code or ii any private_foundation that is not an operating_foundation under sec_4942 of the code except as provided in sec_4942 of the code revrul_78_387 1978_2_cb_270 describes the carryover of a transferor foundation's excess qualifying distributions under sec_4942 of the code to a transferee foundation that is effectively controlled by the same persons under sec_1_507-3 of the regulations under the regulation the transferee is treated as the transferor and thus the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions under sec_4942 of the code sec_4943 of the code imposes an excise_tax on any excess_business_holdings of a private_foundation sec_4944 of the code imposes an excise_tax on any private foundation's making of an investment that jeopardizes its exempt purposes under sec_501 of the code sec_4945 of the code imposes an excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code provides that a taxable_expenditure also includes any amount expended by a private_foundation for purposes other than exempt purposes sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant inquiry and post-grant reports from a grantee private_foundation on the grantee s uses of the grant sec_53_4945-6 of the regulations allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file its return with respect to its dissolution analysi sec_1 because r's transfer of all of its assets to s will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 of the code r's transfer will not adversely affect the exemptions under sec_501 of r or s under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets r's transfer will be a significant disposition of r's assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code because r will transfer all of its assets to s under sec_1_507-3 of the regulations r's transfer of all of its assets to c pursuant to sec_507 of the code will not be a termination of r's private_foundation_status under sec_509 of the code and thus will not result in termination_tax under sec_507 of the code under sec_507 of the code when r notifies the service at least one day after r transfers all of its net assets to s of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code r will thus terminate its private_foundation_status pursuant to that sec_507 of the code under sec_507 of the code the value of r's assets after r has transferred all of its assets to s will be zero of revrul_2002_28 r's voluntary notice of termination of its private_foundation_status pursuant to sec_507 will result in zero tax under sec_507 of the code the preparation and filing of any final accounting or other documents required by state law in winding up dissolving and terminating r will not result in termination_tax under sec_507 of the code thus as stated in holding is that including distribution any amount under sec_4942 of the code and sec_53_4942_a_-3 of the regulations a qualifying of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 of the code other than any contribution to i an organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the foundation except as provided in sec_4942 of the code or ii any private_foundation that is not an operating_foundation under sec_4942 of the code except as provided in sec_4942 of the code thus under holding c its commonly controlled transferee s is not itself a qualifying_distribution unless the transfer otherwise meet the requirements of sec_4942 of the code of revrul_2002_28 r’s transfer to portion under sec_1_507-3 of the regulations r's transfer will result in s being treated as r under revrul_78_387 and holding c of for purposes of sec_4942 of the code revrul_2002_28 r’s excess qualifying distributions carryover under sec_4942 of the code if any can be carried over to s and s may reduce its required distributions under sec_4942 of the code by the amount if any of r's excess qualifying distributions carryover under sec_4942 of the code under sec_1_507-3 of the regulations r's transfer of all of its assets to s will result in s being treated as r for purposes of sec_4940 and sec_4942 of the code so that under holding c of revrul_2002_28 r's distribution_requirements under sec_4942 of the code may be satisfied by s and under holding a of revrul_2002_28 any refund of r’s excise_tax under sec_4940 of the code may be used by s to reduce s’s own liability for tax under sec_4940 of the code under sec_4940 of the code and holding a of revrul_2002_28 r's transfer of all of its assets to s_ will not result in investment_income or tax under that section under sec_4941 of the code and holding b of revrul_2002_28 r's transfer of assets to s will not be an act of self-dealing because r's transfer will be for exempt purposes to organization s which is exempt from federal_income_tax under sec_501 of the code and which is not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations under sec_4943 of the code and holding d of revrul_2002_28 where r’s assets will not constitute excess_business_holdings by r or by s the transfer will not result in tax under that section under sec_4944 of the code and holding e of revrul_2002_28 r's transfer of assets for exempt purposes under sec_501 of the code will not be a jeopardizing investment or result in tax under that section under sec_4945 of the code and holding f of revrul_2002_28 sec_53 c of the regulations indicates that a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 thus r's transfer to s pursuant to sec_507 of the code will not be a taxable_expenditure under sec_4945 of the code under sec_1_507-3 of the regulations r will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to r’s transfer of assets to s because r will transfer all of its assets to s under sec_1_507-3 example of the regulations and holding f of revrul_2002_28 s must continue r's expenditure_responsibility under sec_4945 of the code if any with respect to any expenditure_responsibility grant s made by r that remain outstanding upon r's transfer of its assets to s under sec_1_507-3 of the regulations r will be treated as s so that the tax bases and holding periods of r's assets transferred to s will carry over to s under sec_1_507-1 of the regulations and holding of revrul_2002_28 r will no longer be required to file its annual return form_990-pf under sec_6033 of the code for any_tax years subsequent to its tax_year in which r transfers all of its assets and r has no activities accordingly based on the facts and representations presented we rule that the merger of r and s will not affect the status of either corporation as an organization described in sec_501 of the code the transfer of assets of r to s will constitute a transfer described in sec_507 of the code the transfer of the assets of r to s will not terminate the status of r as a private_foundation under sec_507 of the code and therefore will not result in the imposition of tax under sec_507 of the code if r notifies the internal_revenue_service that it intends to terminate its private_foundation_status pursuant to sec_507 of the code at least one day after the effective transfer of all of its assets and liabilities to s the amount of the termination_tax under sec_507 of the code will be zero the preparation and filing of any final accounting or other documents required by state law in winding up r will not result in the imposition of termination_tax under sec_507 of the code the transfer of the assets of r to s may be counted toward satisfaction of r’s distribution_requirements under sec_4942 of the code to the extent that the transfer otherwise meets the requirements of sec_4942 of the code after the merger is consummated r’s excess qualifying distributions carryover under sec_4942 of the code if any will be added to the excess qualifying distributions carryover of s and may be used by s to reduce s's own distributable_amount under sec_4942 of the code after the merger is consummated r’s excise_tax liability under sec_4940 of the code and r’s distribution_requirements under sec_4942 of the code may be satisfied by s and any refund of excise_tax under sec_4940 of the code due to r may be used by s to offset s's tax under sec_4940 of the code the merger and transfer of all r’s assets to s will not constitute or trigger as the case may be m o o a o gross_investment_income or capital_gain_net_income under sec_4940 of the code an act of self-dealing under sec_4941 of the code excess_business_holdings under sec_4943 of the code an investment that jeopardizes charitable purposes under sec_4944 of the code a taxable_expenditure under sec_4945 of the code liability for any taxes whether imposed upon r or any disqualified_person with respect to such entities under sec_4940 through of the code the merger will not be treated as a sale_or_exchange or property subject_to tax and the tax bases and holding periods of r’s transferred assets in the hands of s shall be determined in the same manner as if such assets had continued to be held by r without interruption after the merger is consummated and r has ceased to exist as a separate legal entity and has filed its final information_return r will no longer be required to file any_tax information statements or returns including without limitation form_990-pf because this ruling letter could help to resolve any questions please keep it in your permanent sec_6110 this ruling letter is directed only to the organization that requested it records of the code provides that it may not be used or cited as precedent sincerely s joseph chasin manager exempt_organizations technical group
